DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response filed 12/17/2019 that prior art Amin and Baxter do not disclose the upper and lower plates each having opposite first and second ends that are each connected to the central rod. The rejections have been withdrawn. New rejection with respect to McCarthy as modified by Stopek have made been made below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22, 23, 26-36, 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0040324 to McCarthy in view of U.S. Patent Publication 2010/0087854 to Stopek.
As to claims 22, 35, McCarthy discloses an implantable tissue scaffold for wound closure or capable for closure of a laparoscopic tissue defect (paragraph 4, 31, 36 closure device) comprising a tissue scaffold body (10, figure 2) scaled to a laparoscopic trocar port defect (paragraph, 4, 14, 31, 36, the device can be scaled to a defect based), the scaffold including one central rod (the central portion of the device between 12a 12b as seen in figure 2) having a central longitudinal axis (figure 2), an upper plate (12b, figure 10, paragraph 22) including a helical section (paragraph 20, the expanded element can be spiraled which is interpreted to read on a helical section) that at least partially circumscribes the central rod (figure 2, a expanded distal element 12b having a spiral element can circumscribe the central rod), the upper plate having a first end and an opposite second end that is each connected to the central rod (figure 2, the expanded distal element 12b has a proximal and distal ends that will connect to the central rod so therefore the spiral shape applied to the element can also have first and second opposite ends that will connect to the central rod) and a lower plate (12a, figure 2, paragraph 22) spaced away from the upper plate by a defect thickness dimension (figure 2), the lower plate including a helical section (paragraph 20, the expanded element can be spiraled which is interpreted to read on a helical section) that at least partially circumferentially the central rod (figure 2, an expanded proximal element 12a having a spiral element 
Stopek teaches a similar device (closure device, abstract) made of a biodegradable material (paragraph 51, magnesium) for using a suitable material for the intended use of the invention. Stopek teaches similar materials of McCarthy and that it is known to make the device biodegradable based on the use of the device. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the biodegradable material of Stopek for the single unitary device of McCarthy in order for using a suitable material for the intended use of the invention.
As to claims 23, 36, with the device of McCarthy and Stopek above, McCarthy discloses a section of the upper plate and a section of the lower plate extends in a radially outward direction from the central rod (figure 2), the radially outward rejection being perpendicular to the central longitudinal axis of the central rod (figure 2).

As to claim 27, 38, with the device of McCarthy and Stopek above, McCarthy discloses the geometry that promotes tissue ingrowth includes a plurality of perforations (paragraph 29, the porous or mesh structure will define perforations).
As to claim 28, 39, with the device of McCarthy and Stopek above, McCarthy discloses the plurality of perforations include through holes in the one or both of the upper plate and lower plate (paragraph 29, the porous or mesh structure will allow for a through hole).
As to claim 29, with the device of McCarthy and Stopek above, McCarthy discloses the plurality of perforations include of first set of perforations and a second set of perforations, the first set of perforations being located radially nearer the central rod than the second set of perforations (paragraph 29). Without further structure or designations of the perforations, the porous nature and/or mesh suture of the device will define a plurality of given perforations. Therefore there can be a set of perforations that are closer to the central rod and there can be set of perforations farther form the rod. 
As to claim 30, 40, with the device of McCarthy and Stopek above, McCarthy discloses the upper plate includes one or more engagement features 
As to claim 31, with the device of McCarthy and Stopek above, McCarthy discloses one or both of the upper and lower plate includes a textured surface (paragraph 28, the surface-forming material can be interpreted to read on a textured surface).
As to claim 32, 41, with the device of McCarthy and Stopek above, Stopek further teaches the device can be made from a biodegradable material that is configured to completely biodegrade in three to five months after being implanted into a laparoscopic port defect (paragraph 90,92)
As to claim 33, 34, 42, with the device of McCarthy and Stopek above, McCarthy discloses the lower and upper plates comprises a same shape and are arranged about the central rod in same way (figure 2, paragraph 20 the proximal and distal elements can be the same shape, combinations of symmetrical spiral). 
Claim 24, 25, 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0040324 to McCarthy in view of U.S. Patent Publication 2010/0087854 to Stopek as applied to claims 22, 23, 26-36, 38-42  above, and further in view of U.S. Patent Publication 2006/0052821 to Abbott.
As to claim 24, 25, 37, McCarthy as modified by Stopek discloses the device above but is silent about the one or both of the lower plater and upper plates circumscribes the central rod by less than or greater than 360 degrees. 
 Abbott teaches a similar device (septal defect device, abstract) having a plate with a helical section that circumscribes a central rod by less than 360 .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 6,171,329 to Shaw, U.S. Patent Publication 2004/0215231 to Fortune, U.S. Patent Publication 2005/0251154 to Chanduszko (as cited reference F in 892 filed 09/22/2021), and U.S. Patent 8,992,567 to Houser all disclose similar devices readable, combinable, or capable of providing evidence on the claims of record, specifically the shape of the plates and/or the biodegradable material. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771